Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 5,
2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00529-CR
                              NO. 14-21-00530-CR


                   EX PARTE AMY AMANDA REGALADO


                     On Appeal from the 240th District Court
                            Fort Bend County, Texas
           Trial Court Cause Nos. 21-DCR-096266 AND 21-DCR-096265


                         MEMORANDUM OPINION

      Appellant Amy Amanda Regalado has signed and filed a written request to
withdraw her notice of appeal in each of these cases. See Tex. R. App. P. 42.2.
Because this court has not delivered an opinion in either case, we grant appellant’s
request.

      We dismiss the appeals and direct the clerk of the court to issue the
mandates of the court immediately. See Tex. R. App. P. 2.
                                     PER CURIAM

Panel consists of Justices Jewell, Zimmerer and Hassan.
Do Not Publish – Tex. R. App. P. 47.2(b)




                                        2